JUDGMENT of affirmance heretofore entered herein,Meyer v. Milliken, 105 Colo. 532, 100 P.2d 151, vacated and the judgment of the district court reversed en banc without written opinion, pursuant to mandate of the Supreme Court of the United States now on file. See Milliken v. Meyer, 311 U.S. ___ 61 Sup. Ct. 339,85 L. Ed. 269. The defendants in error to have judgment for their costs herein expended, including that of the cost of the supplemental abstract.
MR. JUSTICE KNOUS and MR. JUSTICE HILLIARD dissent.